Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  19  is rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Makin et al (US 2015/0052960). Makin et al disclose a composition which may include NBPT, magnesium sulphate and CaO or MgO). (See the Abstract and Paragraphs [0018] and [0021].) Accordingly Makin et al anticipate claim 19, since one of ordinary skill in the art could at once envisage from Makin et al a kit of parts which includes NBPT, magnesium sulphate and MgO or CaO. In any event, it would be obvious from Makin et al to provide a kit of parts which includes NBPT, magnesium sulfate and MgO or CaO, since Makin et al would suggest such combination of components at the aforementioned passages.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to which urease inhibitors would be embraced by the term “of the type phosphoric triamide”.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 21-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10, 11, 15, 16 and 18-34 of copending Application No. 17/053330. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art could at once envisage a composition and method comprising UAS, magnesium sulfate, phosphoric triamide and ammonium sulfate from a combination of claims 1, 15 and 16 of SN 17/053330..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This application apparently discloses allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Makin et al (US 2015/0052960) discloses a composition which includes NBPT and may include magnesium sulfate and CaO or Mg). See the Abstract and Paragraphs [0018] and [0021[.) Makin et al suggest in Paragraph [0038] that any known or conventional urea source can be provided in the composition. One of ordinary skill in the art would appreciate that such disclosure that the urea source could include urea ammonium sulfate. However any holding that it would be prima facie obvious to provide a composition comprising urea ammonium sulfate, NBPT, magnesium sulfate and ammonium sulfate, particularly in the amounts recited in applicant’s claims, has been rebutted by applicant’s specification, which discloses on page 5, lines 6-9 that it has  surprisingly been found  that the stability of the  urease inhibitor of the type phosphoric triamide in the presence of urea ammonium sulphate can be greatly improved when magnesium sulphate is applied to the urea ammonium sulphate. Accordingly applicant’s claims 1-18 and 21-35 are not rejected over Makin et al.

Mann, Jr. is made of record for disclosing a method for producing urea-ammonium sulfate granules from urea and ammonium sulfate.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736